
	
		I
		111th CONGRESS
		2d Session
		H. R. 5653
		IN THE HOUSE OF REPRESENTATIVES
		
			June 30, 2010
			Mr. McClintock (for
			 himself and Ms. Matsui) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to acquire the
		  Gold Hill Ranch in Coloma, California.
	
	
		1.Short titleThis Act may be cited as the
			 Gold Hill-Wakamatsu Preservation
			 Act.
		2.FindingsCongress finds that—
			(1)the Gold Hill
			 Ranch in Coloma, California, was the location of the founding of the Wakamatsu
			 Tea and Silk Farm Colony in 1869;
			(2)the Ranch
			 is—
				(A)the oldest
			 property in North America to be associated with Japanese immigration;
			 and
				(B)the only property
			 associated with the immigration of samurai following the Meiji
			 Restoration;
				(3)the Ranch
			 includes—
				(A)an 1860s home that
			 was occupied by the Wakamatsu settlers;
				(B)mulberry trees
			 planted by the silk farmers; and
				(C)the grave stone of
			 Okei Ito, which is the oldest Japanese immigrant grave in the United States;
			 and
				(4)a
			 variety of non-Federal funds have been obligated with respect to the
			 acquisition and restoration of the Ranch, including—
				(A)to be applied toward acquisition of the
			 Ranch, $1,000,000 from the Sierra Nevada Conservancy, $485,000 from the Farm
			 and Ranchland Protection Program, and $530,000 from private donations;
			 and
				(B)to be applied
			 toward restoration of the Graner farmhouse, $483,750 from the California
			 Cultural and Historical Endowment.
				3.DefinitionsIn this Act:
			(1)MapThe
			 term map means the map entitled Gold Hill-Wakamatsu
			 Site and dated May 7, 2009.
			(2)Ranch
				(A)In
			 generalThe term Ranch means the Gold Hill Ranch in
			 Coloma, California (El Dorado County Assessor’s Parcel No. 089–010–06),
			 comprising approximately 272 acres, which is more particularly described as the
			 SW¼ and the SW ½ of the SE ¼ of Sec. 29 and the N½NE¼ of Sec. 32, T. 11 N., R.
			 10 E., of El Dorado County, California.
				(B)ExclusionThe
			 term Ranch excludes the small inholding of the Gold Trail School
			 District, as depicted on the map.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the Bureau of Land Management.
			4.Acquisition of
			 Gold Hill Ranch, Coloma, California
			(a)In
			 GeneralThe Secretary may acquire by donation or by purchase with
			 donated or appropriated funds, from willing owners only, the lands or interests
			 in lands described in section 3(2).
			(b)Administration
			 of Acquired LandsLands and interests in lands acquired under
			 this section shall be administered by the Secretary in accordance with
			 applicable laws and regulations.
			
